                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                         SOUTHWESTERN DIVISION
    PAUL GOODEN,                                 )
                                                 )
                               Plaintiff,        )
                                                 )
                       v.                        )    Case No. 17-05012-CV-SW-LMC
                                                 )
    ANDREW M. SAUL, ACTING                       )
    COMMISSIONER OF SOCIAL                       )
    SECURITY ADMINISTRATION,                     )
                                                 )
                               Defendant.        )

                                            ORDER

        Pending before the Court is Plaintiff’s Attorney’s Motion for an Award of Attorney Fees

Under 42 U.S.C. § 406(b). (Doc. #20.) Counsel seeks attorney fees in the amount of $7,045.63

for work performed before this Court. The Commissioner does not object to Plaintiff’s fee request

but points out that this Court must make an independent determination of the reasonableness of

the fee request pursuant to Gisbrecht v. Barnhart, 535 U.S. 789, 122 S.Ct. 1817 (2002). (Doc.

#24.)

                      I.      PROCEDURAL BACKGROUND

        On January 30, 2018, the Honorable John T. Maughmer1 issued an Order finding that the

Commissioner’s final decision denying Plaintiff Paul Gooden’s Social Security disability claim

was not supported by substantial evidence on the record as a whole, and reversing and remanding

the case for further proceedings. (Doc. #14.) Thereafter, the Court awarded counsel fees pursuant

to the Equal Access to Justice Act (“EAJA”) in the amount of $4,911.56. (Doc. #19.) The pending



1
 On January 5, 2021, this matter was transferred to the undersigned for all further proceedings.
(Doc. #22.)


          Case 3:17-cv-05012-LMC Document 25 Filed 02/26/21 Page 1 of 3
motion for attorney fees indicates that following this Court’s remand order, the ALJ issued a fully

favorable decision. Plaintiff was found to be entitled to receive retroactive benefits of $28,182.50.

(Doc. ##20-1 at 2; 20-4 at 2.) An amount equal to twenty-five percent of the back benefits, or

$7,045.63, was withheld by the Social Security Administration for the payment of attorney fees.

(Doc. #20-4 at 2.)      Counsel has not received an award of fees from the Social Security

Administration for work performed before the administrative agency. (Doc. #20-1 at 3.) Plaintiff’s

counsel acknowledges that should the Court grant her pending motion for fees in the amount of

$7,045.63, she would be required to refund to Plaintiff the attorney fees previously awarded under

the EAJA in the amount of $4,911.56. (Doc. #20-1 at 13.)

                 II.     ATTORNEY’S FEES PURSUANT TO 42 U.S.C.§ 406(b)

        The statute governing the award of court-approved attorney’s fees in social security cases

states in relevant part that:

        (b) Fees for representation before court

        (1)(A) Whenever a court renders a judgment favorable to a claimant under this

        subchapter who was represented before the court by an attorney, the court may

        determine and allow as part of its judgment a reasonable fee for such representation,

        not in excess of 25 percent of the total of the past-due benefits to which the claimant

        is entitled by reason of such judgment....

42 U.S.C. § 406(b)(1)(A). The twenty-five percent statutory maximum is not an automatic

entitlement. The court must ensure that the fee requested is reasonable. See Gisbrecht v. Barnhart,

535 U.S. 789, 807, 122 S.Ct. 1817, 1828 (2002). In Gisbrecht, the Court observed that the statute

“calls for court review of such arrangements [contingent fee] as an independent check, to assure

that they yield reasonable results in particular cases.” Id. at 807. Courts may appropriately reduce

an attorney's recovery based on the character of the representation or if the benefits are large in

                                                     2

          Case 3:17-cv-05012-LMC Document 25 Filed 02/26/21 Page 2 of 3
comparison to the amount of time counsel spent on the case. Id. at 808. This Court recognizes

“that a lawyer's risk of not getting paid for taking a Social Security appeal on a contingency basis

is very high.” Bear v. Astrue, 544 F. Supp. 2d 881, 884 (D. Neb. 2008) (awarding counsel

$10,288.50 for 29.4 hours of work pursuant to section 406(b).)

       Plaintiff and her counsel entered into a contingency fee contract, wherein counsel would

receive 25% percent of back benefits recovered. (Doc. #20-5.) The Court recognizes that

Plaintiff’s counsel is an experienced attorney who specializes in social security disability cases

and who has worked on this case for an extended period of time. Counsel submitted time records

indicating 25.35 hours of attorney time spent by counsel or her associates on this matter, including

briefing on two issues for review. (Doc. ##8, 20-6.) There were no delays attributable to counsel.

Counsel obtained an outstanding result for Plaintiff, obtaining back pay for Plaintiff.

       In the circumstances of this case, the Court finds that an award of $7,045.63 for attorney

fees pursuant to 42 U.S.C. § 406(b)(1)(A) is reasonable within the meaning of the statute and case

law. For the reasons discussed herein, it is

       ORDERED that Plaintiff’s Attorney’s Motion for an Award of Attorney Fees Under 42

U.S.C. § 406(b) (Doc. #20) is granted and pursuant to 42 U.S.C. § 406(b)(1)(A), attorney fees of

$7,045.63 are awarded to Plaintiff’s counsel from the fund being held by the Social Security

Administration. It is further

       ORDERED that counsel for Plaintiff is directed to refund to plaintiff $4,911.56 which

represents attorney fees previously paid to counsel under the EAJA.



                                                       /s/ Lajuana M. Counts
                                                       LAJUANA M. COUNTS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 3

         Case 3:17-cv-05012-LMC Document 25 Filed 02/26/21 Page 3 of 3
